       Case 20-30982 Document 292-4 Filed in TXSB on 05/05/20 Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

AMERICAN COMMERCIAL LINE,                     *       CASE NO.: 20-30982
INC. AND COMMERCIAL BARGE
LINE COMPANY
       (DEBTOR)                                   *

                                                  *      CHAPTER 11


                         NOTICE OF HEARING ON RELIEF FROM STAY

On May 5, 2020, a motion was filed, seeking relief from the automatic stay of AMERICAN

COMMERICAL BARGE LINE, LLC.

11 U.S.C. 362. The Court has set the preliminary hearing on the motion for:

Date: May 20, 2020
Time: 9:00 a.m.
Courtroom:      404 on Floor: 4.
Address:        United States Court House, 515 Rusk, 4th Floor, Courtroom 404, Houston, TX

If you object to the filing of the stay, no later than five (5) working days before the hearing you must:

2.      File with the Clerk an affidavit stating that:

        a.      You have conferred with the movant in a good faith effort to reach an agreement,
                with the dates and times of the conferences,
        b.      The efforts were unsuccessful, and
        c.      A hearing is required.

3.      File with the Clerk your written answer opposing the motion; include:

        a.      The particular grounds for the opposition under Federal Rules 8(b) and 11:
        b.      The identity of your interest in the property;
        c.      The provable value of the property and equity after deduction of all
                encumbrances;
        d.      Attach copies of your affidavit of conferences and the motion to your answer.

4.      Serve a copy of your written answer on the movant at:

        1819 West Pinhook Road, Ste 250
        Lafayette, LA 70508
